ON SUGGESTION OF ERROR.
In the opinion handed down in this case the court inadverently stated that C.C. Dunn, the testator's attorney who prepared his will, was present at its execution. It is true as contended by the appellant that he was not present at the execution of the will. The record shows, however, that a few hours before the execution of the will the testator, in the presence of Caldwell and others, employed Mr. Dunn to prepare his will, gave him directions as to what it should contain, and consulted with him with reference to its preparation and execution. Dunn testified that at that time the testator was mentally capable of making a will. We held that Mr. Dunn's testimony was not privileged under the law, because it was not confidential. The matters he testified about took place in the presence of Caldwell and others, and therefore could not have been considered by him as confidential.
After thoroughly reconsidering the whole case on suggestion of error, we see no reason to change the opinion of the court, except to the extent above stated, which, under our views, does not affect the result.
Suggestion of error overruled. *Page 432